Citation Nr: 0838872	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-21 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had periods of active duty from July 1967 to 
April 1971 and from November 1990 to April 1991, as well as 
service in the Louisiana Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The veteran and his wife testified at a videoconference 
hearing in February 2007; the undersigned Veterans Law Judge 
presided at the hearing.  

The Board remanded this case in November 2007 for further 
development of the record.  The veteran did not respond to 
VA's request for information to support his claim and did not 
report for a scheduled examination.  The case is now before 
the Board for final appellate consideration.  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran sustained a 
back injury in January 1991 that did not result in a chronic 
back disorder.  

2.  The medical evidence shows that the veteran's current 
back condition resulted from an intercurrent, work-related 
back injury in January 1996 that was not related in any way 
to his 1991 back injury.  


CONCLUSION OF LAW

The criteria are not met for service connection for residuals 
of a back injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran's service medical records show that he was 
evaluated for complaints of low back pain after a fall in 
January 1991.  X-rays at that time reportedly showed no bone 
abnormality.  The report of a periodic service department 
examination in June 1994 contains the veteran's notation of 
recurrent back pain.  The examiner noted that the veteran had 
a "compressed disc" in his back (apparently, by the 
veteran's own report) and that he had last had back pain a 
year and a half previously.  The examiner indicated that the 
pain was not significant.  No pertinent abnormal clinical 
findings were recorded and no diagnosis of a back disorder 
was listed.  

Letters from a private physician to the veteran's commanding 
officer in April 1994 and May 1995 noted that he was taking 
antihypertensive medication that could possibly cause 
complications during a long run.  The physicians also stated 
that the veteran had a history of hiatal and inguinal hernias 
which were irritated by long distance running.  As a result, 
the examiner recommended that the veteran be allowed to do 
the alternate physical fitness test that did not include a 
long distance run.  He added that the veteran had no other 
physical problems that would preclude him from duty.  

Private treatment records indicate that the veteran injured 
his back while working on a vehicle in January 1996.  He was 
employed at that time by the Louisiana National Guard, but 
was not on active duty, active duty for training, or inactive 
duty training.  He underwent surgery for a herniated disc at 
L3-4 in May 1996.  

The veteran testified at his Board hearing in February 2007 
that he was treated with bed rest for a few days following 
his January 1991 back injury, that he continued to have back 
pain from time to time thereafter, and that he sometimes lost 
days from work because of it.  He indicated that he had been 
treated for back pain by his family doctor and possibly a 
chiropractor after his separation from service.  The 
veteran's wife also testified that he had had recurrent back 
pain since the 1991 back injury.  

In November 2007, the Board remanded the case to obtain the 
records of treatment of the veteran's January 1996 back 
injury and subsequent back surgery, and to schedule the 
veteran for an examination to obtain a medical opinion as to 
the likelihood that his 1991 back injury resulted in chronic 
disability and as to whether his 1996 injury was related to 
the manifestations of the 1991 injury.  The veteran was 
notified of the scheduling of the examination, but failed to 
report.  It was also requested that he provide additional 
information concerning his claim, including authorization to 
permit VA to request pertinent private treatment records 
identified by him.  However, the veteran did not respond to 
VA's request.  

The regulations require that when a claimant fails to report 
for a scheduled examination in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2008).  

The available medical evidence in this case shows that the 
veteran injured his back during service in 1991.  It does not 
show, however, that the injury resulted in a chronic back 
disorder.  Although he and his wife testified that he 
experienced periodic recurrences of low back pain, even 
requiring time off from work, and that he received medical 
care for his back pain between 1991 and 1996, there is no 
medical evidence that he had a chronic back disorder during 
that period that was due to the 1991 in-service injury.  In 
this regard, the Board notes the June 1994 service 
examination report, as well as the April 1994 and May 1995 
private physician's letter that do not identify any current 
residuals of the 1991 back injury.  

More importantly, the medical evidence that is of record 
clearly shows that the veteran sustained a significant, work-
related back injury in 1996 that led to his having spinal 
surgery just a few months later.  There is no medical 
evidence that the 1996 back injury was in any way related to 
the injury he sustained in service in 1991.  

In the absence of medical evidence that the veteran developed 
a chronic back disability as a result of the noted back 
injury in 1991 during service and lacking medical evidence 
that his current back disability is in any way related to the 
injury he sustained in service, the Board concludes that the 
criteria are not met for service connection for residuals of 
a back injury.  

For the foregoing reasons, the claim for service connection 
for residuals of a back injury must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA informed the appellant of what 
evidence was required to substantiate his claims, and of his 
and VA's respective duties for obtaining evidence, by means 
of a March 2002 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  Also, in December 2007, 
the Appeals Management Center notified the veteran of the 
information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board acknowledges that part of the required notice was 
provided after the adverse decision in July 2003.  Although 
the appellant has the right to content-complying notice and 
proper subsequent VA process, he has received that notice.  
The error in not providing the notice required by Dingess 
prior to the adverse decision was not prejudicial to the 
veteran, and so is harmless, as the elements of the effective 
date of the award and the disability evaluation do not arise 
in this instance.  Moreover, the appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, including 
at a hearing.  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity, including at a 
hearing, to participate effectively in the processing of his 
claim and appeal.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal some 
private treatment records have been received.  The veteran 
was scheduled for an examination, but failed to report.  He 
was asked to provide additional information to support his 
claim, but did not respond.  No further development action is 
necessary.  


ORDER

Service connection for residuals of a back injury is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


